ACCEPTED
                                                                                   12-15-00171-CR
                                                                      TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                              10/7/2015 5:55:21 PM
                                                                                         Pam Estes
                                                                                            CLERK

                              NO. 12-15-00171-CR

STATE OF TEXAS                        §   In the Court of Appeals
                                                               FILED IN
                                                            12th COURT OF APPEALS
                                      §                          TYLER, TEXAS
VS.                                   §   12th Court of   Appeals
                                                            10/7/2015 5:55:21 PM
                                      §                            PAM ESTES
                                                                     Clerk
JIMMY ANDREW DAVIS, JR.               §   Tyler, Texas

           MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Jimmy Andrew Davis, Jr., Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.     This case is on appeal from the 3rdth Judicial District Court of

Houston County, Texas.

      2.     The case below was styled the STATE OF TEXAS vs. Jimmy

Andrew Davis, Jr., and numbered 31760.

      3.     Appellant was convicted of MANUFACTURING/DELIVERING

CONTROLLED SUBSTANCE PG1 LESS THAN 1G DRUG FREE ZONE.

      4.     Appellant was assessed a sentence on 6/5/2015.

      5.     Notice of appeal was given on 6/12/2015.

      6.     The clerk's record was filed on 7/30/2015; the reporter's record

was filed on July 24, 2015.

1|Page
       7.     The appellate brief was due on September 15, 2015, but because

of the necessity of have the document “PDF searchable” an extension was

given until September 28, 2015. A brief has been filed before the extension

date of September 28, 2015, however, the Court requested a proper Motion

for the late filing of the brief. .

       8.     Appellant requests an extension of time of 30 days from the date

of September 15, 2015, i.e. October 15, 2015.

       9.     Defendant is currently incarcerated.

       10.    Appellant relies on the following facts as good cause for the

requested extension:

       Counsel for defendant has been inundated with trials and hearings, and

has been unable to properly prepare appellant’s brief, and needs more time to

do so. When counsel was able to prepare the Brief and file, new requirements

were imposed as to “searchable PDF” which delayed the filing in that counsel

had to be trained on the matters of searchable pdf files before filing

Appellant’s Brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.



2|Page
                                   Respectfully submitted,

                                   Cargill & Associates
                                   701 N. Elm Street
                                   Palestine, Texas 75801
                                   Tel: (903) 729-8011
                                   Fax: (903) 729-5112


                                                                Mark W Cargill
                                   By: /s/Mark W. Cargill
                                      Mark W. Cargill
                                      State Bar No. 00787201
                                      cargillaw@earthlink.net
                                      Attorney for Jimmy Andrew Davis, Jr.



                           CERTIFICATE OF SERVICE

     This is to certify that on October 7, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Anderson County, by fax.


                                                                 Mark W Cargill
                                           /s/Mark W. Cargill
                                   Mark W. Cargill




3|Page
STATE OF TEXAS                          §
                                        §
COUNTY OF HOUSTON                       §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally

appeared Mark W. Cargill, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time

      to File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."


                                                                 Mark W Cargill
                                            /s/Mark W. Cargill
                                      Mark W. Cargill
                                      Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on October 7, 2015, to

certify which witness my hand and seal of office.


                                                /s/ Christina Cargill
                                      Notary Public, State of Texas




4|Page